                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 NORTHERN DIVISION

MICHAEL VALENTINE GARDNER                                                        PLAINTIFF
ADC #175884

v.                            CASE NO: 3:21CV00060-JM-JJV

JOE PAGE, III, et al.                                                         DEFENDANTS



                                          JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case with

prejudice; the relief sought is denied. The Court certifies that an in forma pauperis appeal is

considered frivolous and not in good faith.

       DATED this 24th day of May, 2021.


                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE
